Exhibit 10.5

 

OPERATING AGREEMENT

 

This Agreement is made and entered into by the Parties below on August 1, 2017
in Beijing, People’s Republic of China (“China”).

 

Party A: Beijing Jiucheng Information Consulting Company;

 

Party B: Beijing Jiucheng Asset Management Company;

 

Party C: Jiuyuan Investment Company;

 

                 Meng Xiangbin, PRC ID No.:

 

WHEREAS:

 

1.Party A is a wholly foreign owned enterprise with limited liability duly
registered and validly existing under the laws of China;     2.Party B is a
company with limited liability duly registered and validly existing under the
laws of China;     3.Party A and Party B have established a business
relationship through an Exclusive Technical Consultancy and Services Agreement;
    4.Pursuant to the Exclusive Technical Consultancy and Services Agreement
between Party A and Party B, Party B shall pay Party A certain specified amount
of fees, which have not yet been paid by Party B, while Party B’s daily
operations have a material effect on its ability to pay such remuneration to
Party A;     5.Jiuyuan Investment Company and Meng Xiangbin (hereinafter
collectively referred to as “Party C”) are shareholders of Party B, holding 70%
and 30% equity interests in Party B, respectively;     6.Party A, Party B, and
Party C hereby agree to further identify matters in relation to the operation of
Party B’s business pursuant to this Agreement.

 

NOW, THEREFORE, the Parties hereof through friendly negotiation agree as
follows:

 

1.When Party B enters into a business contract or agreement with any third party
(“Third Party”) which complies with the relevant terms and conditions hereunder,
Party A hereby agrees that it shall sign, with such Third Party upon its
request, a written agreement to be the performance guarantor of Party B by
furnishing a guaranty for Party B’s performance under such contract or agreement
in order to ensure the normal operation of Party B’s business. As counter
security, Party B hereby agrees that it shall mortgage and assign absolutely to
Party A its accounts receivable and all of its assets.

 



 1 

 

 

2.In accordance with the provisions of Article 1 and in order to guarantee the
performance of all business agreements, including the Exclusive Technical
Consultancy and Services Agreement, between Party A and Party B, and the
disbursement of all accounts payable by Party B to Party A under the Exclusive
Technical Consultancy and Services Agreement, Party B and Party C hereby
irrevocably undertakes to and covenants with Party A that Party B, without the
prior written consent of Party A or its designee, shall not engage in any
transaction that may materially and adversely affect the assets, obligations,
rights and operations of Party B, including but not limited to the following:

 

2.1borrowing money or undertaking any obligation from any Third Party;    
2.2selling to or acquiring from any Third Party any assets or rights, including
but not limited to any intellectual property rights;     2.3providing security
with the title of its assets or intellectual property rights for the benefit of
any Third Party; and     2.4transferring rights and obligations herein to any
Third Party.

 

3.In order to guarantee the performance of all business agreements, including
the Exclusive Technical Consultancy and Services Agreement, between Party A and
Party B, and the payment of all accounts payable by Party B to Party A under the
Exclusive Technical Consultancy and Services Agreement, Party B and Party C,
hereby agree to accept company policies and instructions provided by Party A
from time to time concerning the employment and termination of working staff,
daily operations and management, and financial management systems and other
similar policies relating to Party B.

 

4.Party B and Party C, hereby agree that Party B and Party C shall appoint and,
if requested by Party A, remove the persons designated by Party A to be the
directors of Party B, and senior management personnel employed by, and as
designated by, Party A to be the general manager, chief financial officer and
other senior management personnel of Party B. If the directors or senior
management personnel designated by Party A as aforesaid cease to be employed or
engaged by Party B, regardless of whether they resign or are dismissed by Party
A, such persons shall lose the qualification of being in charge of any post of
Party B. Under such circumstances, Party B and Party C shall appoint other
senior management personnel designated by Party A to assume such posts.

 

5.Party C hereby agrees that he shall, concurrently with the execution this
Agreement, execute a corresponding Shareholders’Proxy Agreement under which
Party C shall authorize and entrust Party A or a person designated by Party A to
exercise any and all shareholders’ rights of Party C to vote or otherwise
exercise rights as the shareholder of Party B pursuant to applicable provisions
of laws and Party B’s Articles of Association.

 



 2 

 

 

6.Party B and Party C, hereby agree and confirm that, apart from the agreed
provisions in Article 1 herein, if Party B is in need of any other guaranty for
Party B’s performance or security for borrowing to finance its working capital,
it shall first seek guaranty or security from Party A. Under such circumstances,
Party A is entitled to decide whether to furnish proper guaranty or security for
Party B based on Party A’s own judgment. If Party A decides not to furnish such
guaranty or security for Party B, it shall notify Party B in writing in time,
and thereafter, Party B can seek guaranty or security from any Third Party.

 

7.In case of the termination or expiry of any agreement between Party A and
Party B, Party A is entitled, but not obligated, to terminate all other
agreements between Party A and Party B, including but not limited to the
Exclusive Technical Consultancy and Services Agreement.

 

8.Amendments and supplements to this Agreement shall be made in writing. Such
amendments and supplements properly signed by the Parties shall constitute an
integral part of this Agreement with the same validity.

 

9.This Agreement shall be governed by and interpreted in accordance with the PRC
law, excluding, for purposes of this Agreement, the laws of Taiwan, the Hong
Kong Special Administration Region or the Macau Special Administration Region.

 

10.Dispute Settlement

 

Any dispute arising from the interpretation of or the performance of the terms
and conditions hereunder shall be settled through bona fide negotiations. If
such dispute cannot be so settled, it may be submitted by any Party to the South
China International Economic and Trade Arbitration Commission and arbitrated in
Beijing, China pursuant to the current arbitration rules. The language for
arbitration will be Chinese. The arbitration award shall be accepted as final
and binding upon the Parties.

 

11.Notice

 

Any notice or other communication sent by any Party shall be written in Chinese,
and sent by mail or facsimile transmission to the addresses of the other Parties
set forth below or to other designated addresses previously notified by any such
other Party. If any Party changes its address, it shall notify the other Parties
of such change in a timely and effective manner. The dates on which such notices
deemed to have been effectively given shall be determined as follows:

 

11.1Notices given by personal delivery shall be deemed effectively given on the
date of personal delivery;

 

11.2Notices sent by registered airmail (postage prepaid) shall be deemed
effectively given on the seventh (7th) day after the date on which they were
mailed (as indicated by the postmark);

 

11.3Notices sent by a courier recognized by the Parties shall be deemed
effectively given on the third (3rd) day after they were sent to such courier
service agency; and

 

11.4Notices sent by facsimile transmission shall be deemed effectively given on
the first business day following the date of transmission, as indicated on the
document.

 



 3 

 

 

Party A: Beijing Jiucheng Information Consulting Company

Address: Room 401-2, Building No.1, Section 1, No.188 the South 4th Ring West
Road, Fengtai District, Beijing, China

Email: lqlstxz@163.com

Tel: +86 18811139608

 

Party B: Beijing Jiucheng Asseet Management Company

Address: Room 1001, Unit 1, 9 F, No.2 Block, No.82 East 4th Ring Road, Chaoyang
District,Beijing ,China

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 

Party C: Jiuyuan Investment Company

Address: 1F-3F, No. 52 Building, South Road of East 4th Ring Road, Chaoyang
District, Beijing, China

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 

Party C: Meng Xiangbin

Address: No.120, Building No.5, No. 66 Tongtai Road, Jinshui District,
Zhengzhou, Henan Province, China

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 

12.This Agreement shall come into force upon signature by authorized
representatives of the Parties hereof on the date contained at the beginning.
This Agreement shall remain valid for ten (10) years unless it is terminated in
advance pursuant to the terms and conditions hereunder. Party B, Party C hereby
agree that the term of this Agreement, upon Party A’s confirmation before
termination, can be extended to a date designated in Party A’s written
confirmation.

 



 4 

 

 

13.This Agreement shall be terminated on the expiry date unless validity of the
terms and conditions concerned herein is extended. During the term, Party B and
Party C shall not terminate this Agreement. Notwithstanding the above, Party A
can terminate this Agreement at any time by notifying Party B and Party C in
writing thirty (30) days in advance.

 

14.This Agreement shall be binding upon each Party’s successors and transferees
permitted under this Agreement in the same effect as if they were contracting
parties to this Agreement.

  

Party A: Beijing Jiucheng Information Consulting Company

Legal Representative (Signature): /s/ Xiangbin Meng

Company Seal: (Seal) Beijing Jiucheng Information Consulting Company

Date: 08/01/2017

 

Party B: Beijing Jiucheng Asset Management Company

Legal Representative (Signature): /s/ Xiangbin Meng

Company Seal: (Seal) Beijing Jiucheng Asset Management Company

Date: 08/01/2017

 

Party C: Jiuyuan Investment Company

Legal Representative (Signature): /s/ Xiangbin Meng

Company Seal: (Seal) Jiuyuan Investment Company

Date: 08/01/2017

 

Party C: Meng Xiangbin (Signature): /s/ Xiangbin Meng

Date: 08/01/2017

 

 

5

 



